

EXHIBIT 10.1
 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT is dated as of September 2, 2011, by and
between Healthwarehouse.com, Inc., a Delaware corporation (“Parent”),
HWAREH.com, Inc., a Delaware corporation (“Subsidiary 1”) and Hocks.com, Inc.,
an Ohio corporation (“Subsidiary 2” and, together with Parent and Subsidiary 1,
each a “Borrower” and collectively, the “Borrowers”), HWH Lending LLC, a
Delaware limited liability company (“HWH”), and Milfam I L.P., a Georgia limited
partnership (“MIL”) each as lender (“Lender” and collectively, the “Lenders”).
 
RECITALS
 
WHEREAS, Borrowers desire that Lenders extend loans to Borrowers, the proceeds
of which will be used by Borrowers to repurchase up to 1,180,212 shares (the
“Shares”) of Parent’s common stock held by Rock Castle Holdings, LLC
(“Stockholder”);
 
WHEREAS, Borrowers desire to secure their Obligations under the Loan Documents
by granting to Lenders a Lien upon all of the Collateral of Borrowers; and
 
WHEREAS, the Borrowers and Lenders are Partners to a Loan and Security Agreement
(the “Prior Agreement”) pursuant to which the Lenders loaned the Company an
aggregate of $1,000,000 pursuant to two 7% Secured Promissory Notes dated
November 8, 2010 (together, the “Prior Notes”).
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers and Lenders agree as follows:
 
SECTION 1
 
DEFINITIONS
 
1.1          Certain Defined TermsThe following terms used in this Agreement
shall have the following meanings:
 
“Accounts” means all of each Borrowers’ now existing and future accounts (as
defined in the UCC).
 
“Affiliate” means any Person (other than a Lender): (a) directly or indirectly
controlling, controlled by, or under common control with any Borrower; (b)
directly or indirectly owning, controlling or holding five percent (5%) or more
of any equity interest in any Borrower; (c) five percent (5%) or more of whose
voting stock or other equity interest having ordinary voting power for the
election of directors or the power to direct or cause the direction of
management, is directly or indirectly owned or held by any Borrower; or (d)
which has a senior executive officer who is also a senior executive officer of
any Borrower.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or other equity interest, or
by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” means this Loan and Security Agreement as amended, restated,
supplemented or otherwise modified from time to time.
 
“Asset Disposition” means the disposition, in any transaction or series of
related transactions, whether by sale, lease (including any disposition in
connection with a sale-lease back or synthetic lease transaction), transfer,
loss, damage, destruction, condemnation or otherwise, of all, or substantially
all, of the assets of any Borrower (whether such assets are now owned or
hereafter acquired) or which has the effect of selling or otherwise disposing of
the whole or a major part of the business or operations of any Borrower, in each
case, whether or not consideration therefore consists of cash, securities or
other assets owned by the acquiring Person, except where such disposition is
made to an Affiliate of such Borrower.
 
“Borrower” and “Borrowers” have the meanings assigned to such terms in the
preamble to this Agreement.
 
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, or is a day on which
banking institutions located in such state are permitted to be closed.
 
“Capitalized Lease” means: (a) any lease of property, real or personal, if the
then present value of the minimum rental commitment thereunder should, in
accordance with GAAP, be capitalized on a balance sheet of Borrower, and (b) any
other such lease, the obligations under which are capitalized on the balance
sheet of any Borrower.
 
“Capital Stock” means any and all capital stock, membership, partnership or
other equity interests of each Borrower.
 
“Change of Control” means  at any time, (i) the current shareholders of any
Borrower shall cease to beneficially own and control, directly or indirectly on
a fully diluted basis, fifty-one percent (51%) of the issued and outstanding
Common Stock of such Borrower or (ii) any Person or group other than the current
shareholders of any Borrower shall have the right to elect a majority of the
seats on such Borrowers’ board of directors, but excluding any changes resulting
from bona fide venture capital financing and public offerings of Capital Stock.
 
“Closing Date” means September 2, 2011.
 
“Collateral” means, collectively, any and all assets of any Borrower on which a
Lien in favor of Lenders has been created and/or granted to secure the
Obligations under the Loan Documents.
 
“Commission” means the Securities and Exchange Commission.
 
“Confidential Information” has the meaning assigned to that term in Section
8.14.
 
“Default” means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Documents of Title” means all present and future documents (as defined in the
UCC), and any and all warehouse receipts, bills of lading, shipping documents,
chattel paper, instruments and similar documents, all whether negotiable or not
and all goods and Inventory relating thereto and all cash and non-cash proceeds
of the foregoing.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of any Borrower or
any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of any Borrower and/or any current or former
ERISA Affiliate.
 
“EPA” shall mean the United States Environmental Protection Agency and any
governmental body or agency succeeding to the functions thereof.
 
“Equipment” means all equipment, whether now owned or hereafter acquired (as
defined in the UCC), including, without limitation (whether or not included in
the UCC definition of “equipment”), all furniture, furnishings, fixtures,
machinery, motor vehicles, trucks, trailers, vessels, aircraft and rolling stock
and all parts thereof and all additions, accessories, motors, engines, and
accessions thereto and replacements therefor and all cash and non-cash proceeds
(as defined in the UCC) of any and all of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.
 
“ERISA Affiliate” as applied to any Borrower and its Subsidiaries, means any
Person who is a member of a group which is under common control with such
Borrower and its Subsidiaries, who together with such Borrower and its
Subsidiaries is treated as a single employer within the meaning of Section
414(b) and (c) of the IRC.
 
“Event of Default” means any of the events set forth in Section 7.1.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.
 
“General Intangibles” means all of each Borrowers’ “general intangibles” as
defined in the UCC, now owned or hereafter acquired, including, without
limitation (whether or not included in the UCC definition of “general
intangibles”), all of such Borrowers’ then owned or existing and future acquired
or arising general intangibles and causes of action and all other intangible
personal property of such Borrower of every kind and nature, including, without
limitation, Intellectual Property, corporate or other business records,
inventions, designs, plans, specifications, trade secrets, goodwill, computer
software, customer lists, licenses, franchises, tax refund claims, reversions or
any rights thereto and any other amounts payable to such Borrower from any
employee benefit plan, rights and claims against carriers and shippers, rights
to indemnification, and business interruption, property, casualty or any similar
type of insurance and any proceeds thereof, and all cash and non-cash proceeds
(as defined in the UCC) of any and all of the foregoing.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Indebtedness” means without duplication, with respect to each Borrower: (a) all
obligations of Borrower for borrowed money, (b) all obligations of Borrower
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of Borrower upon which interest charges are customarily paid, (d)
all obligations of Borrower under conditional sale or other title retention
agreements relating to property acquired by Borrower, (e) all obligations of
Borrower in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business
and excluding installments of premiums payable with respect to policies of
insurance contracted for in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by Borrower, whether or not the Indebtedness secured
thereby has been assumed, (g) all guaranties or endorsements by Borrower of
others, (h) all obligations under Capitalized Leases of Borrower attributable to
the payment of principal, (i) all obligations, contingent or otherwise, of
Borrower as an account party in respect of letters of credit and letters of
guaranty, and (j) all obligations, contingent or otherwise, of Borrower in
respect of bankers’ acceptances.
 
“Intellectual Property” means all present and future (a) designs, patents,
patent rights and applications therefor, licenses rights, fees, and royalties
with respect thereof; (b) trademarks, service marks, trade names and
registrations and applications therefore, licenses, fees and royalties with
respect thereof; (c) copyrights, renewals and all applications and registrations
therefor, licenses, fees and royalties with respect thereof, (d) software or
computer programs, trade secrets, methods, processes, know-how, drawings,
specifications, and descriptions, and (e) all memoranda, notes and records with
respect to any research and development, whether now owned or hereafter
acquired, (f) all goodwill associated with any of the foregoing described in
subsections (a) – (e), and proceeds of all of the foregoing, including, without
limitation, proceeds of insurance policies thereon.
 
“Inventory” means, with respect to each Borrower, all “inventory” as defined in
the UCC including, without limitation (whether or not included in the UCC
definition of “inventory”), all of Borrowers’ then owned or existing and future
acquired or arising:  (a) inventory, merchandise, goods and other personal
property intended for sale or lease or for display or demonstration; (b)
inventory and any portion thereof that may be returned, rejected, reclaimed or
repossessed by either Lenders or Borrower; (c) work in process; (d) raw
materials and other materials and supplies, goods, incidentals, packaging
materials and labels of every nature and description used or which might be used
in connection with the manufacture, packing, shipping, advertising, selling,
leasing or furnishing of the foregoing or otherwise used or consumed in the
conduct of business; (e) documents evidencing, and General Intangibles relating
to, any of the foregoing; and (f) all cash and non-cash proceeds (as defined in
the UCC) of any and all of the foregoing.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder.
 
“Lender” has the meaning assigned to that term in the preamble to this
Agreement.
 
“Liabilities” shall have the meaning given that term in accordance with GAAP and
shall include all Indebtedness.
 
“Lien” means any lien (whether statutory or otherwise), mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, charge or encumbrance of
any kind, whether voluntary or involuntary (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).
 
“Loan” means the unpaid balance of the Loan made pursuant to Section 2.1.
 
“Loan Documents” means this Agreement, the Notes and all other instruments,
documents, guaranties and agreements executed by or on behalf of either Borrower
and delivered concurrently herewith or at any time hereafter to or for Lenders
in connection with the Loan or any other transaction contemplated by this
Agreement, all as amended, restated, supplemented or modified from time to time.
 
“Material Adverse Effect” means, with respect to each Borrower, a material
adverse effect upon (a) the businesses, operations, properties, assets or
condition (financial or otherwise) of Borrower, (b) the ability of Borrower to
perform its obligations under any Loan Document to which it is a party, (c) the
value of the Collateral, or (d) the ability of any Lender to enforce or collect
any of the Obligations.
 
“Maturity Date” has the meaning assigned to such term in Section 2.3.
 
“Note” means each of the 7% Senior Secured Promissory Notes of Borrowers, in the
form attached hereto as Exhibit A, evidencing the Loans made by the Lenders to
Borrowers pursuant to Section 2.1 hereof and any amendment and restatement
thereof.
 
“Obligations” means all obligations (including the full and faithful discharge
of each and every term, condition, agreement, representation and warranty now or
hereafter made by Borrowers under the Loan Documents), liabilities and
indebtedness of every nature of Borrowers’ from time to time owed to Lenders
under the Loan Documents including the principal amount of the Loan and accrued
and unpaid interest, now and/or from time to time hereafter owing, due or
payable.
 
“Permitted Encumbrances” means the following types of Liens:
 
(A)           Liens securing the Obligations;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(B)           Liens for taxes, assessments or other governmental charges the
payment of which is not yet due and payable or is being contested in good faith
and by appropriate proceedings promptly initiated and diligently conducted, and
a reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor, provided, that such liens shall have no effect on
the priority of the Liens in favor of Lenders or the value of the assets in
which Lenders have such Liens and a stay of enforcement of any such Liens shall
be in effect;
 
(C)           Liens imposed by law, such as carrier’s, warehousemen’s,
mechanic’s, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than thirty (30) days or are being contested
in good faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefore, and, in the case of judgment
Liens that have been stayed or bonded, a reserve or other appropriate provision,
if any, as required by GAAP shall have been made therefor;
 
(D)           Liens arising under Capitalized Leases or securing purchase money
Indebtedness in favor of a seller of Equipment, if and only if the Lien is
confined to the property and improvements and the proceeds of the Equipment so
purchased;
 
(E)           deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases (if the leases permit granting Lenders a security interest), contracts
(other than for the payment of money) and statutory obligations or (iii)
obligations on surety or appeal bonds, but only to the extent such deposits or
pledges are incurred or otherwise arise in the ordinary course of business and
secure obligations not past due;
 
(F)           easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially adversely impair the
value of such property or its use by Borrower in the normal conduct of its
business; and
 
(G)           other Liens permitted to be incurred by Borrowers pursuant to the
terms of this Agreement or any other Loan Document.
 
“Permitted Indebtedness” means (i) Borrowers’ indebtedness to Lenders under this
Agreement, the Prior Agreement or any of the other Loan Documents; (ii)
Borrowers’ outstanding Indebtedness as of the date of this Agreement as listed
on Schedule A hereto; (iii) indebtedness to trade creditors incurred in the
ordinary course of business on ordinary trade terms and accrued expenses
incurred in the ordinary course of business; (iv) indebtedness (including
Capitalized Leases) incurred for the purpose of financing all or any part of the
acquisition costs of Equipment; and (v) any extension, renewal or refinancing of
the indebtedness described in clause (iv) above, provided that the principal
amount and interest rate on such indebtedness may not be increased.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
governments and agencies and political subdivisions thereof.
 
“Prior Agreement” has the meaning assigned to such term in the recitals.
 
“Prior Notes” has the meaning assigned to such term in the recitals.
 
“Restricted Payment” means: (a) any redemption or repurchase of Capital Stock or
Indebtedness of any Borrower now or hereafter outstanding, or the issuance of a
notice of an intention to do any of the foregoing; provided, however, that
repayment of Indebtedness in the ordinary course of business consistent with
past practice shall not be considered a Restricted Payment hereunder; or (b) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of the Capital Stock of
any Borrower now or hereafter outstanding.
 
“Returns” has the meaning assigned to such term in Section 4.15.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” has the meaning assigned to such term in the recitals.
 
“Stockholder” has the meaning assigned to such term in the recitals.
 
“Subsidiary” means, if applicable, with respect to any Person, any corporation,
association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock, membership interests (or equivalent
ownership or controlling interest) entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person (or any of its other Subsidiaries).
 
“Subsidiary 1” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Subsidiary 2” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Taxes” means all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments, and all interest, penalties and similar
liabilities relating thereto, which are or may be due by Borrowers with respect
to its business, operations, Collateral or otherwise.
 
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Warrants” means the Common Stock Purchase Warrants dated as of the date hereof
issued by Parent to Lenders.
 
1.2          Accounting Terms.  For purposes of this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to such
terms in conformity with GAAP.
 
1.3          Other Definitional Provisions.  Any of the terms defined in Section
1.1 may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference.  In this Agreement, words importing any
gender include the other genders; the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
except as otherwise indicated (e.g., by references to agreements “as in effect
as of the date hereof” or words to that effect), references to agreements and
other contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this Agreement or any other Loan Document; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.
 
SECTION 2
 
LOAN AND COLLATERAL
 
2.1          Loan.  Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrowers set forth herein
and in the other Loan Documents, each Lender agrees to make a Loan to Borrowers
in the principal amount of One Million Five Hundred Thousand Dollars
($1,500,000), for an aggregate amount of Loans issued hereunder equal to Three
Million Dollars ($3,000,000), subject to and on the terms and conditions set
forth herein.
 
2.2          Closing Date Loans.  On the Closing Date, and subject to the
conditions set forth in Section 3.1(A) through Section 3.1(D) hereof, each
Lender shall advance to Borrowers a Loan in an amount equal to One Million Five
Hundred Thousand Dollars ($1,500,000), subject to the deduction for legal fees
and expenses paid by Borrowers directly to Andrews Kurth LLP as permitted
pursuant to Section 8.16.
 
2.3          Notes.  Each Loan made by a Lender to Borrowers pursuant hereto
will be evidenced by a Note to be executed by Borrowers before or concurrently
with Lender’s disbursement of such Loan.
 
2.4          Payments.  The principal amount of and all accrued and unpaid
interest on each Loan hereunder shall be due and payable in full on the date
that is set forth in the Notes (the “Maturity Date”).
 
 
-8-

--------------------------------------------------------------------------------

 
 
2.5          Notice of Accrued Interest.  Following each calendar month,
Borrowers shall prepare an Interest Statement indicating the amount of interest
accrued under each outstanding Note during such calendar month, and the
aggregate amount of interest accrued under each outstanding Note since the date
of issuance thereof (the “Interest Statement”).  Borrowers shall deliver the
Interest Statement to Lenders within seven days following the end of the prior
calendar month.
 
2.6          Use of Proceeds.  The proceeds of the Loans shall be used by
Borrowers solely to repurchase the Shares from the Stockholder.
 
2.7          Interest.
 
(A)           Rate of Interest.  Interest shall accrue on each Loan outstanding
at a rate equal to seven percent (7%) per annum.
 
(B)           Computation and Payment of Interest.  Interest on each Loan shall
be compounded on the first day of each calendar year hereafter, beginning on
January 1, 2012, and shall be computed on the basis of a 360-day year for the
actual number of days elapsed in the period during which it accrues.  In
computing interest, the date of funding of the Loan shall be included and the
date of payment of each Loan shall be excluded.  Interest shall be payable as
set forth in Section 2.4 above.
 
2.8          Payments and Prepayments.
 
(A)           Manner and Time of Payment.  All payments made by Borrowers with
respect to the Obligations shall be made by wire transfer in United States
Dollars to each Lender’s account, without deduction, defense, setoff or
counterclaim.  Lenders shall wire the Loans to Borrowers to an account specified
by the Borrowers not less than two (2) Business Days prior to the Closing Date.
 
(B)           Payments on Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the
payment may be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the amount of interest or fees due
hereunder.
 
(C)           Prepayment.  Borrowers shall have the right to prepay, without
penalty or premium, all or any portion of the outstanding balance of the Loans
at any time and without the prior approval of Lenders.  In the event a portion
and not the entire balance of the Loans is prepaid, Borrower shall prepay each
Loan then outstanding in an equal amount.
 
(D)           Mandatory Repayment.  In the event of the occurrence of an Event
of Default, or (ii) a Change of Control of Borrower, then the outstanding
balance of the Loans plus accrued and unpaid interest and all other amounts then
due and owing hereunder or under any other of the Loan Documents, shall be due
and payable.
 
 
-9-

--------------------------------------------------------------------------------

 
 
2.9          Grant of Security Interest.  To secure the payment and performance
of the Obligations, including all renewals, extensions, restructurings and
refinancings of any or all of the Obligations, each Borrower hereby assigns and
grants to each Lender, a continuing first priority Lien, subject only to
Permitted Encumbrances, in and to all right, title and interest of such Borrower
in all assets and properties of such Borrower, whether now owned or existing or
hereafter acquired or arising and regardless of where located, including the
proceeds thereof (all being collectively referred to as the “Collateral”), and
including, without limitation, the following property of each Borrower:
 

 
(i) 
Accounts;

 
(ii) 
Deposit Accounts (as defined in the UCC);

 
(iii) 
Documents of Title;

 
(iv) 
Equipment;

 
(v) 
General Intangibles;

 
(vi) 
Inventory;

 
(vii) 
Investment Property; and

 
(viii) 
Intellectual Property.

 
Each Borrower represents, warrants and covenants that the security interest
granted herein is and shall at all times continue to be a first-priority
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Lenders’ Lien under this Agreement).  If any Borrower
shall acquire a commercial tort claim, such Borrower shall notify Lenders in a
writing signed by such Borrower of the general details thereof and grant to
Lenders in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement.
 
2.10        Preservation of Collateral and Perfection of Security Interests
Therein.  Each Borrower shall, at any Lender’s reasonable request, at any time
and from time to time, execute and deliver to such Lender within ten (10) days
of such request, such financing statements, documents and other agreements and
instruments and do such other acts and things as Lender may deem reasonably
necessary in order to establish and maintain a valid, attached and perfected
security interest in the Collateral in favor of Lender (free and clear of all
other Liens, claims and rights of third parties whatsoever, whether voluntarily
or involuntarily created, except Permitted Encumbrances) to secure payment of
the Obligations, and in order to facilitate the collection of the Collateral.
 
2.11        Possession of Collateral and Related Matters.  Until an Event of
Default has occurred and is continuing, each Borrower shall have the right,
except as otherwise provided in this Agreement, in the ordinary course of such
Borrower’s business, to (a) sell or lease any  Inventory normally held by such
Borrower for any such purpose, (b) use and consume any raw materials,
work-in-process or other materials normally held by such Borrower for such
purpose, or (c) dispose of any obsolete or excess equipment in the ordinary
course of business; provided, however, that a sale in the ordinary course of
business shall not include any transfer or sale in satisfaction, partial or
complete, of any debt owed by such Borrower.
 
2.12        Release of Security Interests.  If this Agreement is terminated,
Lenders’ Lien shall continue until the Obligations are repaid in full in
cash.  Upon the indefeasible payment and satisfaction in full of the
Obligations, Lenders shall release all liens and security interests granted by
Borrowers by execution and/or delivery of appropriate documentation, including,
but not limited to, UCC termination statements, (A) within three (3) Business
Days of such payment or (B) concurrently with such payment if Borrowers give
three (3) Business Days advance notice of such payment.
 
 
-10-

--------------------------------------------------------------------------------

 
 
2.13        Warrants.  As partial consideration for Lenders making the Loans to
the Borrowers, Parent shall issue to each Lender at the Closing Date a Warrant
to purchase up to an aggregate of Two Hundred Fifty Thousand (250,000) shares of
Common Stock at a purchase price of $2.90 per share.
 
SECTION 3
 
CONDITIONS TO LOAN
 
3.1          Conditions.  The obligations of each Lender to make the Loan on the
Closing Date are subject to satisfaction or waiver of each of the conditions set
forth below:
 
(A)           Closing Deliveries.  Lenders shall have received this Agreement,
and the Notes executed by Borrowers, and the Warrants executed by Parent.
 
(B)           Security Interests.  Lenders shall have received reasonably
satisfactory evidence that all security interests and Liens granted to Lenders
pursuant to this Agreement have been duly perfected and constitute valid
first-priority Liens on the Collateral, with priority over all other Liens
subject only to Permitted Encumbrances.
 
(C)           Representations and Warranties.  The representations and
warranties contained herein shall be true, correct and complete in all material
respects on and as of the Closing Date to the same extent as though made on and
as of that date, except for any representation or warranty limited by its terms
to a specific date.
 
(D)           No Event of Default.  No Event of Default has occurred or is
continuing.
 
SECTION 4
 
BORROWERS’ REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into this Agreement, and to fund the Loans, each
Borrower represents and warrants to Lender that the following statements are
true, correct and complete in all material respects with respect to Borrower
making such representation or warranty as of the date hereof.  Such
representations and warranties, and all other representations and warranties
made by such Borrower herein or in the other Loan Documents, shall survive the
execution and delivery of this Agreement and the closing contemplated hereby:
 
4.1           Authority.  Borrower is a corporation duly organized, validly
existing and in good standing, under the laws of the State of
Delaware.  Borrower has the power and authority to own its properties and assets
and to transact the business in which is it engaged and presently proposes to
engage, and has obtained all necessary and material governmental authorizations,
consents and licenses in connection therewith.  Borrower has all requisite legal
and corporate power and authority and has obtained all approvals and consents
necessary to enter into the Loan Documents and to carry out and perform its
obligations under the terms hereof and thereof.  Borrower’s execution, delivery
and performance of this Agreement and the additional Loan Documents will not
violate, or conflict with or constitute a default under, the terms of Borrower’s
charter or Bylaws or any statute, regulation, ordinance, rule of law, agreement,
contract, mortgage, indenture, bond, bill, note, judgment, order or decree of
any court or arbitrator to which Borrower is a party or other instrument or
writing binding upon Borrower or to which Borrower is subject.
 
 
-11-

--------------------------------------------------------------------------------

 
 
4.2           Due Authorization; Binding Obligation.  All corporate action on
the part of Borrower, its officers and directors necessary for Borrower’s
authorization, execution and delivery of, and the performance of all Borrower’s
obligations under, this Agreement and other Loan Documents has been
taken.  Borrower has duly executed and delivered this Agreement.  This Agreement
constitutes a valid and legally binding obligation of Borrower, enforceable in
accordance with its terms, except as enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies.  The Notes (and, with respect to Parent, the Warrants)
when executed and delivered in accordance with the terms of this Agreement, will
constitute valid and legally binding obligations of Borrower and/or Parent as
applicable, enforceable in accordance with their terms, except as enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) the effect of rules of law governing the
availability of equitable remedies.
 
4.3           Governmental Consents.  No consent, approval, order, or
authorization of or registration, qualification, designation, declaration or
filing with, any Governmental Authority is required on the part of Borrower to
enable Borrower to execute, deliver and perform its obligations under this
Agreement or the Notes.
 
4.4           Reports and Financial Statements.  The Parent has filed all
reports required to be filed with the SEC pursuant to the Exchange Act or the
Securities Act of 1933 (the “Securities Act”) since May 14, 2009 (collectively,
the “SEC Reports”), and has previously made available to the Lender true and
complete copies of all such SEC Reports.  Such SEC Reports, as of their
respective dates (or if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing), complied in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as the case may be, and none of such SEC Reports (together with all other
written information heretofor provided by Parent to the Lender in connection
with this Agreement), as of their respective dates (or if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing), contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The consolidated financial statements of Parent included in the SEC
Reports have been prepared in accordance with GAAP consistently applied
throughout the periods indicated (except as otherwise noted therein or, in the
case of unaudited statements, as permitted by Form 10-Q of the SEC) and fairly
present (subject, in the case of unaudited statements, to normal, recurring
year-end adjustments and any other adjustments described therein), in all
material respects, the consolidated financial position of Parent as of the dates
thereof and the consolidated results of operations and cash flows of Parent for
the periods then ended.  Except as disclosed in the SEC Reports there has been
no change in any of the significant accounting policies or procedures of Parent
since May 14, 2009.
 
 
-12-

--------------------------------------------------------------------------------

 
 
4.5          Absence of Certain Changes or Events.  Except as set forth in the
SEC Reports filed prior to the date of this Agreement, since June 30, 2011,
there has not been any fact, event, circumstance or change affecting or relating
to either Borrower which has had or could reasonably be expected to have a
Material Adverse Effect.  The transactions contemplated by this Agreement will
not require the consent from or the giving of notice to a third party pursuant
to the terms, conditions or provisions of any Material Contract.
 
4.6          Litigation.  Except for litigation disclosed in the notes to the
audited financial statements of Parent as of and for the period ended September
30, 2009, or in SEC Reports filed subsequent thereto but prior to the date of
this Agreement, as of the date hereof, there is no suit, action, proceeding or
investigation pending or, to the knowledge of Borrower, threatened against
either Borrower or with respect to which either Borrower could be required to
provide indemnification or to otherwise contribute to liabilities or damages
relating thereto, the outcome of which has had or could reasonably be expected
to have a Material Adverse Effect; nor is there any judgment, decree,
injunction, rule or order of any Governmental Authority outstanding against
either Borrower having, or which has had or could reasonably be expected to
have, a Material Adverse Effect.
 
4.7          Compliance with Law.  Except as set forth in the SEC Reports filed
prior to the date of this Agreement, Borrower has not violated any applicable
laws, statutes, regulations or orders of any Governmental Authority and Borrower
is in compliance with all applicable laws, statutes, regulations and order of
all Governmental Authorities, other than where such violation or noncompliance,
individually or in the aggregate, has not had and could not reasonably be
expected to have a Material Adverse Effect.  Except as set forth in the SEC
Reports filed prior to the date of this Agreement, Borrower has not received any
notice to the effect that, or otherwise been advised that or is aware that,
Borrower is not in such compliance with any applicable laws, statues regulations
or orders of any Governmental Authority, and Borrower has no knowledge that any
existing circumstances are reasonably likely to result in such violations of any
applicable laws, statues regulations or orders of any Governmental Authority.
 
4.8          Absence of Undisclosed Liabilities; Ability to Pay Debts.
 
(a)           Except for liabilities or obligations which are accrued or
reserved against in Parent’s consolidated financial statements (or reflected in
the notes thereto) as of and for the period ended June 30, 2011 as included in
the SEC Reports or which were incurred after June 30, 2011 in the ordinary
course of business and consistent with past practice and otherwise permitted by
this Agreement, Borrower does not have any liabilities or obligations (whether
absolute, accrued, contingent or otherwise) of a nature required by GAAP to be
reflected in a balance sheet (or reflected in the notes thereto) or which have
had or could reasonably be expected to have a Material Adverse Effect.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)           As of the date of this Agreement, Borrower has not incurred and
does not intend to incur, and does not believe that it will incur, debts beyond
its ability to pay such debts as such debts mature and Borrower believes that it
has sufficient capital with which to conduct its businesses.  For purposes of
this Section 4.8(b), “debt” means any liability on a claim, and “claim” means
(i) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.
 
4.9          No Default.  Borrower is not in breach or violation of, or in
default under (and no event has occurred which with notice or lapse of time or
both would constitute such a breach, violation or default), any term, condition
or provision of (a) its Certificate of Incorporation, as amended, or Bylaws, (b)
the Prior Agreement or the Prior Notes, or (c) (x) except as set forth in the
SEC Reports filed prior to the date of this Agreement, any order, writ, decree,
statute, rule or regulation of any Governmental Authority applicable to Borrower
or any of its properties or assets or (y) any agreement required to be filed as
a “Material Contract” as an exhibit to the Parent’s Annual Report on Form 10-K
for the year ended December 31, 2010 or any periodic Exchange Act report
required to be filed since then (each a, “Material Contract”), except in the
case of this clause (c), which breaches, violations or defaults, individually or
in the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect.
 
4.10        Title to Properties.  Borrower has good, sufficient and legal title,
to all of its properties and assets, including the Collateral.  Except for
Permitted Encumbrances, all such properties and assets are free and clear of
Liens.  To the knowledge of Borrower, there are no actual, threatened or alleged
defaults with respect to any leases of real property under which Borrower is
lessee or lessor which could reasonably be expected to have a Material Adverse
Effect.  Borrower is not a party to, nor is bound by, any material license or
other agreement with respect to which Borrower is the licensee (a) that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property, or (b)
for which a default under or termination of could interfere with the Lender’s
right to sell any Collateral.  Borrower shall provide written notice to Lender
within ten (10) days of entering or becoming bound by any such license or
agreement (other than over-the-counter software that is commercially available
to the public).  Borrower shall take such steps as Lender requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all such licenses or agreements to be deemed “Collateral” and for Lender to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (y) Lender to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Lender’s rights and remedies under this Agreement and the other Loan Documents.
 
4.11        Intellectual Property.  Borrower owns, is licensed to use, or
otherwise has the lawful right to use, all Intellectual Property, if any, used
in or necessary for the conduct of its businesses as currently conducted,
without conflict with any rights of others.
 
4.12        Brokers.  Borrower does not have any contract, arrangement or
understanding with any broker, finder or similar agent with respect to the
transactions contemplated by this Agreement nor has or will have any liability
for any brokerage or finders’ fees or agents, commission or any similar charges
in connection with this Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 
 
4.13        Investment Company.  Borrower is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
4.14        Subsidiaries.  Subsidiary 1 and Subsidiary 2 are each wholly-owned
subsidiaries of Parent.  Neither the Parent, Subsidiary 1 nor Subsidiary 2 have
any other subsidiaries.
 
4.15        Tax Returns and Payments.  Borrower has timely filed or caused to be
timely filed with the appropriate taxing authority all Federal and other
material returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, Borrower.  The Returns accurately reflect in all material respects all
liability for taxes of Borrower for the periods covered thereby.  Borrower has
paid all material taxes and assessments payable by it which have become due,
other than those that are being contested in good faith and adequately disclosed
and fully provided for on the financial statements of Borrower in accordance
with GAAP.  There is no material action, suit, proceeding, investigation, audit
or claim now pending or, to the knowledge of Borrower, threatened by any
authority regarding any taxes relating to Borrower.
 
4.16        Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Lender,
as of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading.
 
SECTION 5
 
LENDER’S REPRESENTATIONS AND WARRANTIES
 
To induce Borrowers to enter into this Agreement, each Lender represents and
warrants, severally and not jointly, to Borrowers that the following statements
are true, correct and complete in all material respects on and as of the Closing
Date.
 
5.1          Authorization of Borrowing; No Conflict.  The Lender has the power
and authority to enter into this Agreement and the other Loan Documents.  The
execution, delivery and performance of the Loan Documents by the Lender will
have been duly authorized by all necessary action.  The execution, delivery and
performance of the Loan Documents by the Lender and the consummation of the
transactions contemplated by this Agreement and the other Loan Documents by the
Lender, do not contravene and will not be in contravention of any applicable
law, organizational documents of Lender or any agreement or order by which it or
any of its property is bound.  This Agreement and the other Loan Documents,
including the Notes, when executed and delivered, are and will be, the legally
valid and binding obligations of the Lender, enforceable against the Lender in
accordance with their respective terms except as the enforceability thereof may
be limited by applicable bankruptcy, insolvency, moratorium or other similar
laws effecting the enforcement of creditors rights generally and subject to any
equitable principles limiting the right to obtain specific performance of any
such obligation.
 
 
-15-

--------------------------------------------------------------------------------

 
 
5.2          Investment Purposes; Accredited Investor.  The Lender (a) is
acquiring the Notes for investment purposes only, for its own account, and not
as nominee or agent for any other Person, and not with a view to, or for resale
in connection with, any distribution thereof within the meaning of the
Securities Act, (b) understands and acknowledges that the Notes have not been
registered under the Securities Act or any other securities laws, (c) is not an
“affiliate” (as defined in Rule 144 under the Securities Act) of the Parent, (d)
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its investment, (e) is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act, (f) has had the opportunity to ask questions and to receive
answers from Borrowers, and to obtain information necessary to evaluate the
merits and risks of this investment, and (g) understands, acknowledges and
agrees that Notes have not been, and will not be, registered under (and that
Parent has no present intention to register the Notes under) the Act or
applicable state securities laws, and may not be sold or otherwise transferred
by the Lender to a United States person unless they have been registered under
the Act and applicable U.S. state securities laws or are sold or transferred in
a transaction exempt therefrom.
 
SECTION 6
 
COVENANTS
 
Each Borrower covenants and agrees that until payment and performance in full of
all Obligations hereunder unless Borrower has received the prior written consent
of Lenders, Borrower shall perform all covenants in this Section 6.
 
6.1          Indebtedness and Liabilities.  Borrower shall not directly or
indirectly create, incur, assume, guaranty, or otherwise become or remain
directly or indirectly liable, on a fixed or contingent basis, with respect to
any Indebtedness senior to or pari passu with the Obligations except: (a) the
Obligations; (b) Capital Leases and purchase money financing for Equipment
entered into in the ordinary course of business (if the leases permit granting
Lenders a security interest); (c) trade payables and normal accruals in the
ordinary course of business not yet due and payable or with respect to which
Borrower is contesting in good faith the amount or validity thereof by
appropriate proceedings and then only to the extent that Borrower has
established adequate reserves therefor, if appropriate under GAAP, and (d)
Permitted Indebtedness.
 
6.2          Transfers, Liens and Related Matters.
 
(A)           Transfers.  Borrower shall not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to any
of the Collateral or other assets, except that Borrower may (i) sell Inventory
and dispose of obsolete or excess Equipment in the ordinary course of business;
and (ii) make other Asset Dispositions in the ordinary course of business.
 
(B)           Liens.  Except for Permitted Encumbrances, Borrower shall not
directly or indirectly create, incur or assume (or agree to create, incur or
assume) or permit to exist any Lien on or with respect to any of the Collateral
or other assets or any proceeds, income or profits therefrom.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(C)           No Pledge Restrictions.  Borrower shall not enter into or assume
any agreement (other than the Loan Documents and any document evidencing or
governing Permitted Indebtedness) restricting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired.
 
6.3          Restricted Payments.  Except for the purchase of the Shares,
Borrower shall not directly or indirectly declare, order, pay, make or set apart
any sum for any Restricted Payment, except as expressly permitted in this
Agreement or any other Loan Document.
 
6.4          Restriction on Fundamental Changes.  Borrower shall not: (a)
undergo a Change of Control; or (b) except with thirty (30) days prior written
notice to Lenders, change its jurisdiction of incorporation, type of
organization (as defined in the UCC) tax, charter or other organizational
number, or its legal name; or (c) acquire by purchase or otherwise all or
substantially all of the assets of, or stock or other evidence of beneficial
ownership, of any Person or any business division of any Person without Lenders’
prior written consent; or (d) merge into or consolidate with any other Person,
except that any Subsidiary of Borrower may merge into or consolidate with
Borrower or any other wholly-owned Subsidiary of Borrower; or (e) liquidate,
wind up their affairs or undergo any dissolution; or (f) acquire the capital
stock of any other Person for investment purposes.  Furthermore, Borrower shall
not take any action that could result in the sale of all or substantially all of
Borrower’s assets, or the sale, lease or other disposition of any of Borrower’s
assets (including the grant of any exclusive distribution rights or other
exclusive rights to Borrower’s Intellectual Property) outside the ordinary
course of business.
 
6.5          Conduct of Business.  Borrower shall not engage in any business
other than businesses of the type engaged in by Borrower on the Closing Date and
any businesses reasonably related thereto without the prior consent of each
Lender which consent shall not be unreasonably withheld, conditioned or delayed.
 
6.6          Charter Documents.  Borrower shall not (by merger, consolidation or
otherwise) amend or otherwise modify its certificate of incorporation or bylaws.
 
6.7          Redemption.  Borrower shall not redeem, repurchase or otherwise
acquire for value (or pay into or set aside for a sinking fund for such purpose)
any shares of Common Stock or options to purchase capital stock of Parent other
than (i) the repurchase of stock from employees, stockholders or other service
providers pursuant to agreements to repurchase such stock at cost in connection
with the termination of such employee, stockholder or other service provider
providing services to Borrower, (ii) the contribution of stock by a stockholder
pursuant to an agreement to contribute stock and (iii) the repurchase of the
Shares from the Stockholder.
 
6.8          Proceeds.  The proceeds of the Loan shall be used in accordance
with Section 2.6.
 
 
-17-

--------------------------------------------------------------------------------

 
 
SECTION 7
 
DEFAULT, RIGHTS AND REMEDIES
 
7.1          Event of Default.  “Event of Default” means the occurrence or
existence of any one or more of the following with respect to any or all of the
Borrowers:
 
(A)          Payment.  Failure to make payment of any of the Obligations when
due, and such failure is not be remedied within ten (10) Business Days of the
applicable due date; or
 
(B)           Involuntary Bankruptcy; Appointment of Receiver, etc.  (1) A court
enters a decree or order for relief with respect to Borrower or any of its
properties in an involuntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or (2)
Subject to Section 7.1(D), the continuance of any of the following events for
sixty (60) days unless dismissed or discharged:  (a) an involuntary case is
commenced against Borrower, under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect; or (b) a decree or order of a court for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Borrower or over all or a substantial
part of its property, is entered; or (c) an interim receiver, trustee or other
custodian is appointed without the consent of Borrower for all or a substantial
part of the property of any Borrower; or
 
(C)          Voluntary Bankruptcy; Appointment of Receiver, etc.  (1) An order
for relief is entered with respect to Borrower or its properties or Borrower
commences a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case or to the conversion of an involuntary case to a
voluntary case under any such law or consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of their property; or (2) Borrower makes any assignment for the benefit of
creditors; or (3) the board of directors of Borrower adopts any resolution or
otherwise authorizes action to approve any of the foregoing actions; or
 
(D)          Dissolution.  Any order, judgment or decree is entered against
Borrower decreeing the dissolution or split up of Borrower and such order
remains undischarged or unstayed for a period in excess of sixty (60) days; or
 
(E)          Failure to Repurchase the Shares.  If Parent has not purchased the
Shares from the Stockholder on or before September 30, 2011; or
 
(F)          Covenant Default.
 
(a)           Borrower violates any covenant in Section 6; or
 
 
-18-

--------------------------------------------------------------------------------

 
 
(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Document, and as to any default (other than those specified in this
Section 7) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after
Borrower becomes aware of the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default.  Grace
periods provided under this section shall not apply, among other things, to any
covenants set forth in subsection (a) above; or
 
(G)           Judgments.  One or more final, non-appealable judgments, orders,
or decrees for the payment of money in an amount, individually or in the
aggregate, of at least $25,000 (not covered by independent third-party insurance
as to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof; or
 
(H)           Misrepresentations.  Borrower or any of Borrower’s officers or
directors makes any representation, warranty, or other statement in this
Agreement or pursuant to this Agreement, any Loan Document or in any writing
delivered to Lenders or to induce Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made.
 
7.2          Acceleration.  Upon the occurrence of any Event of Default, all
Obligations shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by Borrower.
 
7.3          Board Representation Upon Event of Default.  Upon the occurrence of
any Event of Default, other than the Event of Default in Section 7.1(E), and
until such time as either all amounts owed to Lenders pursuant to the Notes have
been paid in full or the Event of Default has been cured (the “Appointment
Period”), the Lenders may identify to the Parent in writing one candidate (the
“Lenders Designee”) to serve on the Board of Directors of Parent (the
“Board”).  The Parent will promptly appoint the Lenders Designee to the Board
and agrees, if necessary, to promptly take all necessary corporate action to
expand the Board by one member to create a vacancy for such purpose.  Parent
further agrees during the Appointment Period to promptly nominate the Lenders
Designee as a member of the Board in accordance with the Securities Exchange Act
of 1934 and the rules and regulations promulgated thereunder, and to solicit
proxies, consents and votes in favor of such Lenders Designee serving on the
Board.  The Lenders Designee will (i) be qualified to serve as a member of the
Board under all applicable corporate governance policies or guidelines of Parent
and the Board effective on the date of this Agreement (copies of which have been
delivered to Lenders prior to the execution of this Agreement) and applicable
legal, regulatory and stock market requirements, (ii) meet the standard for an
“independent director” with respect to service on the Board under the Rules of
The Nasdaq Stock Market (to the extent Parent’s common stock is then traded on
such market) and (iii) be reasonably acceptable to the Board.  Subject to the
foregoing standards, the Board will not oppose the appointment of the Lenders
Designee.
 
7.4           Remedies.  If any Event of Default shall have occurred and be
continuing, in addition to and not in limitation of any rights or remedies
available to any Lender at law or in equity, any Lender may exercise in respect
of the Collateral, in addition to all other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party on default under the UCC (whether or not the UCC applies to the affected
Collateral).
 
 
-19-

--------------------------------------------------------------------------------

 
 
SECTION 8
 
MISCELLANEOUS
 
8.1          Assignment.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrowers and Lenders; provided, however,
that neither party hereto may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
party and any prohibited assignment shall be void.
 
8.2          Amendments and Waivers.  No amendment, modification, termination or
waiver of any provision of this Agreement or of the other Loan Documents, or
consent to any departure by any Borrower therefrom or any of the terms,
conditions, or provisions thereof, shall be effective unless the same shall be
in writing and signed by Lenders and Borrowers.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.
 
8.3          Notices.  Unless otherwise specifically provided herein, all
notices shall be in writing addressed to the respective party as set forth below
and may be personally served, telecopied or sent by overnight courier service or
United States mail and shall be deemed to have been given: (a) if delivered in
person, when delivered; (b) if delivered by telecopy, on the date of
transmission if transmitted on a Business Day before 4:00 p.m.  Eastern standard
time or, if not, on the next succeeding Business Day; (c) if delivered by
overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by U.S.  Mail, four (4) Business Days after depositing in
the United States mail, with postage prepaid and properly addressed.
 
If to Borrowers:
Healthwarehouse.com, Inc.
7107 Industrial Road
Florence, KY 42042
Attention:  Lalit Dhadphale
Facsimile:  1-866-821-3784
   
If to HWH:
HWH Lending LLC
2200 Fletcher Ave., 5th Floor
Fort Lee, NJ 07024
 
Attention:  Gary Singer
 
Facsimile:  (201) 224-2762
   
If to MIL:
Milfam I L.P.
4550 Gordon Drive
Naples, FL  34102
 
Attention:  Lloyd I. Miller, III
 
Facsimile: (239) 262-8025

 
 
-20-

--------------------------------------------------------------------------------

 
 
or to such other address as the party addressed shall have previously designated
by written notice to the serving party, given in accordance with this Section
8.3.
 
8.4          Survival of Warranties and Certain Agreements.
 
(A)           All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by Lenders regardless of any investigation made by Lenders or on their
behalf and notwithstanding that Lenders may have had notice or knowledge of any
breach of a representation or warranty, and shall continue in full force and
effect as long as any Obligation shall remain outstanding.
 
(B)           This Agreement and the Loan Documents shall remain in full force
and effect until such time as the Obligations have been indefeasibly paid and
satisfied in full, at which time this Agreement shall be
terminated.  Notwithstanding the foregoing, this Agreement and the Loan
Documents shall continue to be effective or be automatically reinstated, as the
case may be, if at any time payment, in whole or in part, of any of the
Obligations is rescinded or must otherwise be restored or returned by Lenders as
a preference, fraudulent conveyance or otherwise, all as though such payment had
not been made.
 
8.5          Indulgence Not Waiver.  No failure or delay on the part of any
Lender in the exercise of any power, right or privilege shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.
 
8.6          Entire Agreements.  This Agreement, the Notes, and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto.  There are no oral agreements among the parties hereto.
 
8.7          Severability.  The invalidity, illegality or unenforceability in
any jurisdiction of any provision in or obligation under this Agreement or the
other Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
or the other Loan Documents or of such provision or obligation in any other
jurisdiction.
 
8.8          Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
 
8.9          APPLICABLE LAW.  THIS AGREEMENT AND ALL MATTERS RELATING HERETO AND
ARISING HEREFROM (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE)
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED SOLELY AND EXCLUSIVELY
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.
 
 
-21-

--------------------------------------------------------------------------------

 
 
8.10        CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
CONSENTS TO THE SOLE AND EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW YORK, AND IRREVOCABLY AGREES
THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE NOTES, THE WARRANTS OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED SOLELY
AND EXCLUSIVELY IN SUCH COURTS.  EACH PARTY HERETO ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT, THE NOTES, THE WARRANTS, THE OTHER LOAN
DOCUMENTS OR THE OBLIGATIONS.  IF ANY PARTY HERETO PRESENTLY IS, OR IN THE
FUTURE BECOMES, A NONRESIDENT OF THE STATE OF NEW YORK, EACH PARTY HERETO HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO SUCH PERSON, AT SUCH PERSON’S ADDRESS AS SET
FORTH IN SECTION 8.3 HEREOF OR AS MOST RECENTLY NOTIFIED BY SUCH PERSON IN
WRITING PURSUANT TO SECTION 8.3 AND SERVICE SO MADE SHALL BE COMPLETE TEN (10)
DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.
 
8.11        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE TERM NOTES OR THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT, THE TERM NOTES AND THE OTHER LOAN DOCUMENTS AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
 
8.12        Construction.  Each Borrower and each Lender acknowledges that it
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by Borrowers and Lenders.
 
 
-22-

--------------------------------------------------------------------------------

 
 
8.13        Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents, or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.  Delivery of an executed counterpart of a signature
page to this Agreement, any amendments, waivers, consents or supplements, or to
any other Loan Document by facsimile or email shall be as effective as delivery
of a manually executed counterpart thereof.
 
8.14        Confidentiality.  For the purposes of this Section 8.14,
“Confidential Information” means all financial and other information delivered
to Lenders by or on behalf of Borrowers in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature or that is clearly marked or labeled (or otherwise adequately identified)
as being confidential information of any Borrower, provided, that such term does
not include information that (a) was publicly known prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by any Lender or any Person acting on its behalf, (c) otherwise becomes publicly
known other than through disclosure by any Borrower, or (d) constitutes
financial statements delivered hereunder that are otherwise publicly
available.  Lenders will maintain the confidentiality of such Confidential
Information in accordance with commercially reasonable procedures adopted by
Lenders in good faith to protect confidential information of third parties
delivered to them; provided, that a Lender may deliver or disclose Confidential
Information to:
 
(i)           its directors, officers, employees, agents, attorneys and
affiliates, to the extent such disclosure reasonably relates to the
administration of the Loan, and further provided that each such recipient of
Confidential Information agrees in writing provided to any Borrower, to keep
such information confidential;
 
(ii)          its financial advisors and other professional advisors who are
advised to hold confidential the Confidential Information; or
 
(iii)         any other Person (including auditors and other regulatory
officials) to which such delivery or disclosure may be necessary or appropriate
(A) to comply with any applicable law, rule, regulation or order, (B) in
response to any subpoena, examination, or other legal process, (C) in connection
with any litigation to which Lender is a party.
 
8.15        Time of Essence.  Time is of the essence for the performance of all
Obligations set forth in this Agreement.
 
8.16        Attorneys’ Fees and Expenses.  The Borrowers shall pay all costs and
expenses that they incur with respect to the negotiation, execution, delivery,
and performance of the Loan Documents.  If the Closing is effected, the
Borrowers shall pay the reasonable and actual out-of pocket attorney’s fees and
expenses of Andrews Kurth LLP, legal counsel to the Lenders, incurred in
connection with the negotiation, execution and delivery of the Loan Documents,
not to exceed $12,000.00.  Borrowers hereby authorize the lenders to pay such
amounts directly to Andrews Kurth LLP by deducting such amounts from the amount
loaned to the Borrowers at Closing.  If any action is instituted concerning or
arising out of this Agreement or any transaction contemplated under this
Agreement, the prevailing party shall recover all of such party’s costs and
attorneys’ fees incurred in each such action, suit, or other proceeding,
including any and all appeals or petitions from such action, suit, or other
proceeding.
 
 
-23-

--------------------------------------------------------------------------------

 
 
 [This space intentionally left blank – signature page follows.]
 
 
-24-

--------------------------------------------------------------------------------

 


Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.


HWH:
HWH Lending LLC
     
By:
/s/ Gary Singer
 
Name:  Gary Singer
Title:  President
   
MIL:
Milfam I, L.P.
     
By:  Milfam LLC
 
its General Partner
     
By:
/s/ Lloyd I. Miller, III 
 
Name:  Lloyd I. Miller, III
Title:  Manager

 
Signature Page to Loan and Security Agreement

 
 

--------------------------------------------------------------------------------

 
 
PARENT:
Healthwarehouse.com, Inc.
     
By:
/s/ Lalit Dhadphale
 
Name:  Lalit Dhadphale
Title:  President & CEO

 
SUBSIDIARY 1:
HWAREH.com, Inc.
     
By:
/s/ Lalit Dhadphale
 
Name:  Lalit Dhadphale
Title:  President & CEO
   
SUBSIDIARY 2:
Hocks.com, Inc.
     
By:
/s/ Lalit Dhadphale
 
Name:  Lalit Dhadphale
Title:  President & CEO

 
Signature Page to Loan and Security Agreement

 
 

--------------------------------------------------------------------------------

 


Schedule A


Existing Indebtedness


None
 
Signature Page to Loan and Security Agreement

 
 

--------------------------------------------------------------------------------

 